Name: Commission Regulation (EC) NoÃ 1856/2005 of 14 November 2005 amending Regulation (EC) NoÃ 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advanced fixing certificates for agricultural products as regards the products for which presentation of a licence or certificate is required
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy
 Date Published: nan

 15.11.2005 EN Official Journal of the European Union L 297/7 COMMISSION REGULATION (EC) No 1856/2005 of 14 November 2005 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advanced fixing certificates for agricultural products as regards the products for which presentation of a licence or certificate is required THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds (1), and in particular Article 4(2) thereof, Having regard to Council Regulation (EC) No 865/2004 of 29 April 2004 on the common organisation of the market in olive oil and table olives and amending Regulation (EEC) No 827/68 (2), and in particular Article 10(4) thereof, Whereas: (1) The fourth indent of Article 5(1) of Commission Regulation (EC) No 1291/2000 (3) states that a licence is not required and may not be produced for the purpose of operations relating to quantities not exceeding those set out in Annex III to that Regulation. (2) In the seeds sector, Commission Regulation (EC) No 2081/2004 of 6 December 2004 laying down rules for the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organisation of the market in seeds (4) has repealed Commission Regulation (EEC) No 1117/79 of 6 June 1979 specifying the products in the seeds sector to be subject to the system of import licences (5); as a result hybrid maize and sorghum for sowing are no longer subject to the import licence scheme. (3) In the olive oil and table olives sector, Article 10(3) of Regulation (EC) No 865/2004 provides for a decision to make exports from the Community of any of the products listed in Article 1(a) of that Regulation subject to presentation of an export licence if necessary for the purposes of following market developments. Other than in that instance, a licence does not have to be presented for the export of those products. (4) Annex III to Regulation (EC) No 1291/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Seeds and the Management Committee for Olive Oil and Table Olives, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1291/2000 is hereby amended as follows: 1. in Part B  Oils and Fats  the section entitled Export licence with or without advance fixing of the refund (Commission Regulation (EC) No 2543/95) is deleted; 2. Part J  Seeds  is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 246, 5.11.1971, p. 1. Regulation as last amended by Commission Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 161, 30.4.2004, p. 97. (3) OJ L 152, 24.6.2000, p. 1. Regulation last amended by Commission Regulation (EC) No 1741/2004 (OJ L 311, 8.10.2004, p. 17). (4) OJ L 360, 7.12.2004, p. 6. (5) OJ L 139, 7.6.1979, p. 11.